Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 5 October 2022, wherein claims 36-38 were newly added. Subsequently, claims 20-38 are pending and presently under consideration in this application.

Response to Amendment
The rejection of claims 28 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 8 and 9 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 

Terminal Disclaimer
The terminal disclaimer filed on 29 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,822,303 and 8,801,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 5 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,745,617 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed 5 October 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-30, 34, 35 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Funfschilling et al. (U.S. Patent No. 5,759,443).
Funfschilling et al. discloses a cyclopentane compound, the corresponding use thereof said cyclopentane compound in a liquid crystal mixture, as well as the corresponding use thereof said liquid crystal mixture in a device, characterized in that said cyclopentane compound is inclusive of the cyclopentane compound of the present invention, as represented therein by 
    PNG
    media_image1.png
    60
    484
    media_image1.png
    Greyscale
 (abstract; claims). In fact, the following compound therein 
    PNG
    media_image2.png
    119
    653
    media_image2.png
    Greyscale
 (columns 3-4) includes those cyclopentyl compounds of the present formula I-21 when the substituents therein are as follows: Y1= single bond, Z1 = single bond, X1 through X6 are H or F.

Claims 20-30, 34, 35 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Buchecker et al. (European Patent No. EP 0 789 067 A1).
Buchecker et al. discloses a cyclopentane compound, the corresponding use thereof said cyclopentane compound in a liquid crystal mixture, as well as the corresponding use thereof said liquid crystal mixture in a device, characterized in that said cyclopentane compound is inclusive of the cyclopentane compound of the present invention, as represented therein by 
    PNG
    media_image3.png
    150
    718
    media_image3.png
    Greyscale
(abstract; claims). In fact, the following compound therein 
    PNG
    media_image4.png
    139
    719
    media_image4.png
    Greyscale
 (page 3) includes those cyclopentyl compounds of the present formulae I-18 and I-19 when the substituents therein are as follows: m = 0, Z21 = single bond, X1 = F, X2 = H (I-18), and m = 2, Z21 = single bond, X1 = F, X2 = H (I-19). The following compound therein 
    PNG
    media_image5.png
    148
    704
    media_image5.png
    Greyscale
(page 4) includes the cyclopentyl compound of the present formula I-36 when the substituents therein are as follows: m = 0, n = 0, Z21 = single bond, X1 = F, X2 = H, X3 = F or H, and X4 = H.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 20-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krause et al. (U.S. Patent No. 4,873,019). 
Krause et al. discloses a cyclopentane compound, the corresponding use thereof said cyclopentane compound in a liquid crystal mixture, as well as the corresponding use thereof said liquid crystal mixture in a device, characterized in that said cyclopentane compound is inclusive of the cyclopentane compound of the present invention, as generally represented therein by 
    PNG
    media_image6.png
    51
    413
    media_image6.png
    Greyscale
(abstract; claims). The more specific compounds of formulae I9 
    PNG
    media_image7.png
    45
    508
    media_image7.png
    Greyscale
 and I10 
    PNG
    media_image7.png
    45
    508
    media_image7.png
    Greyscale
 therein respectively correspond to the compounds of the present I-36 and I-42, except they are missing the express illustration of at least one of the substituents comparable to the present X1 through X4 being F.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722